I have the  honour to address the General Assembly at its sixty-
second session on behalf of the Government and 
people of the Federation of Saint Kitts and Nevis. 
 I extend heartfelt congratulations to Mr. Kerim 
and his country, the former Yugoslav Republic of 
Macedonia, on his assumption of the presidency of the 
General Assembly at its sixty-second session. I assure 
him of my delegation’s full cooperation as he 
endeavours to chart the course of positive interaction 
and coordination in this international arena. 
 I would also like to welcome the new Secretary-
General, Mr. Ban Ki-moon, who is assisting at his first 
general debate of the General Assembly as Secretary-
General. My delegation supports him in his all-too-
important task of managing the affairs of the United 
Nations. 
 Small island developing States such as Saint Kitts 
and Nevis rely on the United Nations to level the 
playing field in international discourse so that we can 
interact, contribute and benefit on an equal footing 
with other members of the international community. 
 Twenty-four years ago, Saint Kitts and Nevis 
took the bold step of joining this body. We pledged 
then to do all in our power to pursue peace, security, 
human rights and development. Twenty-four years 
later, my beautiful country can boast that it has kept 
faith with our people and the international community. 
It has achieved much, and the pace and nature of its 
development set an example for other small island 
developing States. 
 Today, the human development index of the 
United Nations Development Programme ranks us 
fifty-first out of 177 countries evaluated in the world. 
Saint Kitts and Nevis has indices on per capita gross 
domestic product, health and educational enrolment 
comparable to those of many in the developed world. 
Pleased as we are with our progress, we are all too 
aware that the journey is not yet ended. Much work 
needs to be done. Poverty in our Federation and in the 
Caribbean is still at an unacceptable level, and the 
turbulence of the global climate vitiates our continuing 
development. 
 We are almost at the mid-point of the 
implementation of the Millennium Development Goals 
(MDGs). If we were to evaluate ourselves as a whole, 
we would have to acknowledge that many of the 
commitments have not been met. Aid has fallen off, 
official development assistance has been limited, and 
we have seen competing initiatives divert the drive of 
fulfilling the MDGs. Today, Saint Kitts and Nevis calls 
upon all States, be they in the North, South, East or 
West, developed or developing, to do all in their power 
to ensure the realization of the fruits of our united 
vision that proposed the Millennium Development 
Goals. 
 United Nations Member States are not all equal in 
endowments. Those that have more resources must 
allocate more to the global development agenda. The 
developed world must meet its financing commitments, 
as agreed at the Monterrey International Conference on 
Financing for Development. That Conference 
represents a landmark because, for the first time, the 
developed world agreed that we were jointly 
responsible for development and that it had a special 
role in financing for development. That commitment, 
regrettably, has not been matched by real resources. 
 The United Nations will hold a follow-up to the 
International Conference on Financing for 
Development. The State of Qatar has generously 
offered to host that meeting. We applaud that country 
for its commitment to the cause and we again call upon 
all countries to implement the commitments they made 
at Monterrey.  
 Saint Kitts and Nevis acknowledges that the 
HIV/AIDS pandemic constitutes a threat to our 
development and, indeed, our security. Prime Minister 
Denzil Douglas, in his capacity as Caribbean lead 
spokesman for health and human and social 
development has often stated that this matter requires 
serious and dedicated monitoring and action.  
 The fight to eradicate the scourge of HIV/AIDS 
must continue, and we must dedicate ourselves to that 
task. No matter the merits and demerits of the debate 
concerning issues in relation to intellectual property 
rights, the evidence has shown that only with cheaper 
antiretroviral drugs can the HIV/AIDS pandemic at the 
minimum be managed and its threat to humankind 
reduced. Therefore, there is a need to address the issues 
related to the cost of these drugs so that they can be 
available to all who need them. 
 The book of Genesis reminds us that man was 
made to coexist peacefully with his environment. The 
planet Earth is not an inheritance; rather, it is a loan 
from our children and grandchildren, who hope that 
one day we will return to them a clean and wholesome 
Earth. We must be careful, then, that our production 
and consumption patterns and behaviours do not 
surpass the environment’s capacity to sustain them. 
 The matter of climate change is of continuing and 
great interest to my Government. Indeed, we view the 
associated problems of the high frequency of abnormal 
weather, sea level rise, global warming and coastal 
degradation as matters affecting the economic and 
environmental security of small States such as Saint 
Kitts and Nevis. We are indeed heartened by the 
priority being accorded to this matter by the new 
Secretary-General. 
 This year, Saint Kitts and Nevis signed the Kyoto 
Protocol, which signalled my country’s commitment to 
doing all that it can to reduce its carbon emissions. We 
urge other States to sign the United Nations 
Framework Convention on Climate Change and the 
Kyoto Protocol. 
 Indeed, Saint Kitts and Nevis will never shirk its 
responsibilities as a global citizen. We believe that 
global environmental management and multinational 
efforts could resolve many issues   particularly at this 
time, when all of us have experienced environmental 
deterioration. We call on developed countries to 
provide greater support to small island developing 
States in combating the adverse effects of climate 
change. In addition, we urge far greater South-South 
cooperation on the important matter of climate change. 
 We live at a time when disasters are occurring 
with a rapidity not previously felt. Within CARICOM, 
we felt the impact of the passage of Hurricane Dean, 
during which lives were lost, livelihoods were 
threatened and, in the case of Jamaica, an election was 
postponed. That same hurricane moved on to wreak 
havoc in Mexico and was followed very closely by 
other, equally destructive hurricanes. 
 Over the past year, nearly every region of the 
world has endured some form of natural or man-made 
disaster. My delegation believes, therefore, that we 
need an increase in humanitarian and disaster relief 
assistance. No country escapes the need for such 
assistance. In addition to supporting the existence and 
the role of the Central Emergency Response Fund, we 
encourage Member States to commit to that and similar 
initiatives. 
 I now turn to United Nations reform. During the 
course of the sixty-first session of the General 
Assembly, the issue of reform of the United Nations 
and, in particular, system-wide coherence received 
extensive attention. Saint Kitts and Nevis believes that 
reform is necessary. My delegation’s position, 
therefore, is that the time has come for agreement on 
the issue and on the way forward. We need continued 
dialogue, of course. But, most important, Member 
States need to agree on a plan of action and its 
implementation, as well as on the need to get on with 
the job. If we do not agree, or if we remain inflexible 
regarding one another’s concerns, we will all be at a 
disadvantage. Therefore, the dialogue among 
civilizations must continue, and implementation must 
occur, if true reform of all aspects of the United 
Nations is to come to fruition. 
 The United Nations must remain open to 
membership for all States. In that regard, experience 
has shown that United Nations membership is not a 
deterrent to unification; consider, for example, the 
former East Germany and West Germany. Nor is it a 
panacea for fragmentation, as some have argued, citing 
the deconstruction of the former Soviet Union. What 
has always been clear is that the United Nations has 
extended a warm welcome to all States and respected 
the equality of all States. 
 In the context of the principle of universality, my 
country renews its call for Taiwan to become a 
Member of the United Nations. It is of grave concern 
that the 23 million people of Taiwan have been denied 
the right to participate in the United Nations and its 
related bodies. During the sixty-first session, that 
exclusion and isolation were pursued even more 
aggressively.  
 We, the friends of Taiwan, implore the United 
Nations family to recognize that the people of Taiwan 
are a disenfranchised people. Many of us were once 
also disenfranchised and unrepresented; but, through 
international recognition of our inalienable right to 
participate, we are here today. My delegation wishes to 
see the same right enjoyed by the people of Taiwan. 
 Taiwan has shown that it can be a true partner in 
development. In our view, the international community 
has been deprived of the gift of that partnership at a 
time when Taiwan’s assistance could have been so 
useful to many States in meeting the Millennium 
Development Goals. 
 In March of this year, the United Nations 
observed the bicentenary of the abolition of the trans-
Atlantic slave trade. My Prime Minister, the 
Honourable Mr. Denzil Douglas, had the distinct 
honour of addressing this body on behalf of 
CARICOM. One of the significant results of the 
commemoration exercise has been an 
acknowledgement that the injustice of slavery still 
exists in one form or another and that there is a need to 
address that problem. Child slavery and economic 
slavery impact the societies of the international 
community, and we need to mobilize our collective 
resources to combat those scourges. Only when that 
has been accomplished will we be able to feel that the 
battle waged more than 200 years ago to abolish the 
trans-Atlantic slave trade and all elements associated 
with it has been won. 
 Finally, as we look ahead to the rest of the sixty-
second session, I wish to reiterate my country’s pledge 
of cooperation, commitment and dialogue to address 
the many challenges that we will encounter in ensuring 
that the United Nations remains the relevant forum for 
international relations. The United Nations must 
continue to be a beacon of hope for countries in search 
of peace, self-determination, respect for human rights, 
progress, development and, very important, justice. It 
is not too late for this body to go and enchant the 
world. 
